Appeal by defendant from a judgment of the Supreme Court, Kings County (Ryan, J.), rendered October 17,1980, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Under the facts of this case the trial court should have charged the defense of justification (see People v Huntley, 59 NY2d 868, affg 87 AD2d 488). We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Lazer, Mangano and Brown, JJ., concur.